UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                               No. 01-51162
                             Summary Calendar


                             WALLACE GRAHAM,

                                                           Plaintiff-Appellant,

                                      versus

                    WILLIAM JOHNSTON; ROBERT BLOSSMAN,

                                            Defendants-Appellees.
_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                            (W-01-CV-125)
_________________________________________________________________
                           April 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Wallace Graham, Texas prisoner # 766559, appeals, pro se, the

dismissal,     as   frivolous,   of    his     pro   se,    in   forma   pauperis,

complaint, which asserted a state legal malpractice claim and

violations of 42 U.S.C. §§ 1985(2) and 1986.               Graham contends that,

to induce him to testify in federal court, Appellees (a former

Chief Assistant United States Attorney (AUSA) and a Special Agent

for the United States Secret Service) promised him he would receive

a shorter state sentence.


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Even if Appellees made such a representation, that does not

fall within the ambit of § 1985(2), (conspiracy, inter alia, to

deter testimony).    See Nealy v. Hamilton, 837 F.2d 210, 212 (5th

Cir. 1988).   Accordingly, the district court did not abuse its

discretion in dismissing Graham’s § 1985 claim as frivolous,

pursuant to 28 U.S.C. § 1915(e).       See Siglar v. Hightower, 112 F.3d

191, 193 (5th Cir. 1997).

     A valid § 1985 claim is a prerequisite to one under § 1986

(liability for failure to prevent § 1985 violation).          Therefore,

the court did not abuse its discretion in dismissing the § 1986

claim as well.    See Bryan v. City of Madison, 213 F.3d 267, 276

(5th Cir. 2000), cert. denied, 531 U.S. 1145 (2001).

     Concerning     Graham’s   legal   malpractice   claim   against   the

former AUSA, “Texas law is clear that a legal malpractice claim

requires proof of an attorney-client relationship between the

plaintiff and the defendant attorney”.        First Nat’l Bank of Durant

v. Trans Terra Corp. Int’l, 142 F.3d 802, 806 (5th Cir. 1998).

Graham admitted the AUSA was not his attorney.           Therefore, the

district court did not abuse its discretion in dismissing, as

frivolous, Graham’s legal malpractice claim.           See 28 U.S.C. §

1915(e)(2)(B)(i); McCormick v. Stalder, 105 F.3d 1059, 1061 (5th

Cir. 1997).

     Finally, the district court did not abuse its discretion in

dismissing without allowing Graham discovery.

                                                             AFFIRMED